Title: Garret Van Meter and Others to the Auditors with Andrew Woodrow’s Bill and Jefferson’s Certification, 20 April 1781
From: Meter, Garret van,Woodrow, Andrew,Jefferson, Thomas,et al.
To: Jefferson, Thomas,Auditors


Hampshire County, 20 Apr. 1781. Garret Van Meter, Abel Randall, James Murphy, and George Beall, Commissioners of the Tax, state that they “have employed the bearer hereof Mr. Andrew Wodrow, to go to Richmond to bring up money, to pay off the draughts for this County, likewise to carry some very important inteligence to his Excellency the Governour” and wish his expenses to be paid. Accompanying this is Woodrow’s account against the state: “1781 April. To riding Express from Hampshire to Richmond Two Hundred and Twenty Miles going—and the same returng. 13 day’s [£]660.” On verso of letter is the following: “Apr. 27. 1781. The bearer Andrew Woodrow came express from Hampshire on necessary public business. Th: Jefferson.”
